Citation Nr: 1746559	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 4, 2015, and in excess of 40 percent thereafter, for degenerative arthritis of the lumbar spine (previously lumbar spine strain).

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal has since been transferred to the Montgomery, Alabama RO.


FINDINGS OF FACT

1.  Prior to November 4, 2015, when considering pain and corresponding functional impairment during a period of flare-ups, the Veteran's low back disability was productive of forward flexion to 45 degrees and a combined range of motion of the thoracolumbar spine of 90 degrees.

2.  The Veteran's low back disability has not been manifested by ankylosis at any point during the appeal period.

3.  Audiological evaluations performed during the appeal period reveal no worse than Level I hearing impairment in the Veteran's left ear and Level II hearing impairment in the right ear.

4.  The Veteran's allergic rhinitis has not resulted in nasal polyps, 50 percent obstruction of both nasal passages or total blockage of either nasal passage.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2015, the criteria for a 20 percent rating, but no higher, for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5237 (2016).   
2.  Since November 4, 2015, the criteria for a rating in excess of 40 percent for degenerative arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5237 (2016).   

3.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.85, Diagnostic Code 6100 (2016).   

4.  The criteria for a compensable rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6522 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from August 1, 2006, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

I.  Degenerative Arthritis - Lumbar Spine (Previously lumbar spine strain)

In the February 2008 decision currently on appeal, the RO continued the Veteran's lumbar spine rating at 10 percent.  The Veteran has since been granted a 40 percent rating effective November 4, 2015 in a March 2016 rating decision, which reclassified the Veteran's disability under Diagnostic Code 5237.  The Veteran asserts that his 40 percent rating should be effective throughout the appeal period. 

A.  Applicable Law

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

B.  Evidence and Analysis

1.  Prior to November 4, 2015

At his October 2007 VA examination, the Veteran reported intermittent moderate back pain 2-3 times per week aggravated by bending, as well as symptoms of decreased motion, pain on motion and stiffness.  On physical examination, the Veteran achieved flexion to 90 degrees with pain, and to 80 degrees following repetition, and extension to 30 degrees with pain throughout and 20 degrees on repetition.  Bilateral lateral flexion and rotation were noted to be to 30 degrees each with pain, and no further limitation on repetition.  The Veteran reported experiencing severe weekly flare ups of pain lasting several hours following awkward movement.  Notably, the Veteran estimated that he would suffer an additional 50 percent limitation of motion during these flare ups.  Motor, sensory and reflex testing was normal.  The examiner summarized that the Veteran's low back condition did not impair his ability to stand or walk, and that it would be productive of no significant effect on his usual occupation.  

When considering the competent and credible reported additional lumbar spine motion during weekly flare-ups, a 20 percent rating is warranted prior to November 4, 2015.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  At no point during this portion of the appeal period has forward flexion of the thoracolumbar spine been to 30 degrees or less, even when considering these flare-ups.  Nor has ankylosis been demonstrated, and there is no indication of any associated objective neurological abnormalities during this period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Thus, a rating in excess of 20 percent is not warranted for this period.

2.  Since November 4, 2015

The Veteran is currently in receipt of a 40 percent rating since November 4, 2015 for his low back disability.  Where, as here, a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Because the Veteran's back disability has been evaluated as 40 percent, a higher schedular rating is not considered under Diagnostic Code 5257 based on limitation of motion and consideration of the provisions of DeLuca are not required.  See id.  Instead, a higher rating requires the presence of ankylosis of the spine, which has not been assessed at any point during the appeal period.  Nor is there any indication of any associated objective neurological abnormalities during this period, and the Veteran has not been diagnosed with intervertebral disc syndrome.  Thus, the Board finds that a rating in excess of 40 percent is not at any point during this period.

II.  Bilateral Hearing Loss  

The Veteran is currently in receipt of a noncompensable (0 percent) rating for bilateral hearing loss under Diagnostic Code 6100.  He seeks a higher rating based on his current symptomatology.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. § 4.85.  Moreover, difficulty or inability to hear or understand speech or to hear other sounds in various contexts is contemplated in the schedular rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing results from VA audiology examinations conducted in October 2007 and November 2015 fail to demonstrate more profound hearing loss than Level I in the left ear and Level II in the right ear, which warrants a 0 percent rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100).  A pattern of exceptional hearing loss is also not demonstrated, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 or 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during either examination.  38 C.F.R. § 4.86.

The VA examiners have noted the Veteran's difficulty understanding conversations.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, as noted above, difficulty or inability to hear or understand speech or to hear various other sounds in various contexts is contemplated in the schedular rating criteria.  See Doucette, 28 Vet. App. 366 (2017).  As such, a compensable rating for bilateral hearing loss is not warranted.  

III.  Allergic Rhinitis

The Veteran is service-connected for allergic rhinitis and had previously sought a higher evaluation.  Although the Veteran did not include this matter in his substantive appeal (VA Form 9), the RO has continued to process the appeal.  See March 2016 Supplemental Statement of the Case.  Thus, the matter is before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  	

The October 2007 and November 2015 VA examinations are both negative for nasal polyps; greater than 50 percent obstruction of the nasal passage on both sides; or complete obstruction of either nasal passage due to rhinitis.  As such, the requirements for a compensable rating for allergic rhinitis are note met.  38 C.F.R. §§ 4.1, 4.97; see also Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).


ORDER

From August 1, 2007 to November 4, 2015, a rating of 20 percent, but no higher, for degenerative arthritis of the lumbar spine is granted.  

From November 4, 2015, a rating in excess of 40 percent for degenerative arthritis of the lumbar spine is denied. 

A compensable rating for bilateral hearing loss is denied.

A compensable rating for allergic rhinitis is denied.   



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


